In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-314 CR

____________________


LESTER RAY JENKINS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 07-01906




MEMORANDUM OPINION
 On June 16, 2008, the trial court sentenced Lester Ray Jenkins on a conviction for
arson.  Jenkins filed a notice of appeal on July 11, 2008.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
district clerk has provided the trial court's certification to the Court of Appeals.
	On July 16, 2008, we notified the parties that we would dismiss the appeal unless an
amended certification was filed within fifteen days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been supplemented
with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
                                                                           __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered October 1, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.